             Case 1:19-cr-10046-IT Document 14 Filed 05/30/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Criminal No. 19-CR-10046-IT
       vs.

RICHARD TARGETT-ADAMS,

                      Defendant.



                         GOVERNMENT'S MOTION TO UNSEAL
                                 INFORMATION

        The United States of America hereby moves this Court to direct that the information be
unsealed. In support of this motion, the government states that there is no further reason to keep
the information secret.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:     __________________
                                                     ERIC S. ROSEN
                                                     Assistant U.S. Attorney

                                                     Date: May 30, 2019
